DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, a new ground of rejection follows. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-8, 15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Dvorak US 7,179,642 in view of White US 6,207,057 and Frederick et al. (hereinafter Frederick) US 6,860,997.
Regarding Claim 1, Dvorak discloses a method for anaerobic digestion comprising: a) adding heated water or steam to combine with animal manure to form a slurry sufficient to raise the temperature from about 50°C to about 60°C (95-130°F, see Col. 6, lines 37-39), wherein the animal manure and water are placed in a hydrolytic degritting chamber [30] as discussed in at least Col. 3, line 53-Col. 4, line 14 and Col. 4, lines 50-59; b) transfer of the manure slurry at least a portion of the manure slurry [144] from the hydrolytic degritting chamber into a fist end an anaerobic digester chamber [40] allow the slurry to digest as discussed in at least Col. 6, lines 46-47; and c) transfer of at least a portion of the mixed and digested manure slurry of the digested mixture to a secondary solid-phase digester chamber [50], loaded with dry biomass and fermenting the mixture at a temperature of at least about 50°C to about 60°C and removing the bio-organic fertilizer from the solid-phase digester chamber as discussed in at least Col. 7, lines 30-56. 
The range of temperatures taught by Dvorak partially overlaps the claimed temperature range, absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Dvorak does not explicitly state that no heaters are used during the entire process. However, Dvorak discloses in Col. 3, line 53-Col. 4, line 14 and Col. 4, lines 50-59 wherein the water and/or manure maybe preheated to the desired temperature before addition to the tank. Dvorak also discloses wherein the tank can be insulated with insulation [86 and 94] as discussed 
Dvorak does not explicitly disclose that the unitary structure is insulated to hold a temperature at about 50°C to about 60°C.
However, since Dvorak does disclose that the digester enclosure is insulated with insulation [86 and 94] as discussed in Col. 3, lines 21-25, adding heated water to the manure before adding it to the tank as discussed in Col. 6, lines 30-32 and that hot water is known to be used to heat the manure in other forms (the pipe carries hot water) as discussed in Col. 3, lines 54-59.
It would have been obvious to one skilled in the art at the time of invention to add the insulation of Dvorak to both the hydrolytic degritter and secondary solid phase digester chamber such that the insulation surrounds the chambers sufficient to maintain the elevated temperature because it is the simple addition of a known component (insulation) to a known apparatus (degritter/digester), obviously resulting in a tank that is better able to maintain a set temperature with a reasonable expectation of success.  
Dvorak does not disclose wherein all the chambers are arranged linearly in a unitary structure. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect all of the chambers arranged linearly as a unitary structure as taught by White, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(V)(B).
Dvorak also does not explicitly disclose wherein degritted manure slurry flows by horizontal flow pressure from the first end of the horizontal chamber, over and under at least 3 walls between a first end and a second end of the anaerobic chamber wherein the at least 3 walls alternate between a wall hanging from the top of the anaerobic chamber and a wall projecting from the bottom of the anaerobic chamber, creating a digestate, which digestate moves into a secondary solid-phase digester chamber. However, Dvorak does disclose that solids may be removed from the mixing chamber 30 by any other suitable system. See Col. 4, lines 9-13. 
Frederick discloses a linear unitary structure as shown in at least Figs. 3, 4 and 6A, 6B, 7A and 7B, comprising an aqueous slurry that passes over and under at least 3 walls wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom (In a continuous flow type process, the aqueous slurry may be introduced into the first vessel 112 on a continuous basis through first slurry inlet 124; Col. 7, lines 44-47) as discussed in at least Col. 7, line 7-Col. 9, line 40 and shown in Fig. 4 reproduced below. Also, see Fig. 3. Frederick also discloses that, “It is to be appreciated that a plurality of second containers 126 may be disposed within or adjacent to a single first container 112, allowing for progressive filtration of the aqueous slurry.” and “a digester system may comprise a plurality” as discussed in at least Col. 9, lines 36-65. Therefore, the device of Frederick is capable of passing 
Furthermore, in the alternative, since Frederick discloses that a plurality of digesters and second containers may be used, it would have been obvious to one of ordinary skill in the art to provide additional digesters and/or second separation containers to optimize the amount of gas produced in the digestion phase in order to provide a cost effective energy source for plant operations. Furthermore, the use of additional digesters and/or second separation containers are known to reduce the short circuiting of solids by separating the stages and optimizing the retention time in each stage.

    PNG
    media_image1.png
    784
    1127
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Dvorak in view of White with the linear transfer process of Frederick in order to improve mixing and ensure that the slurry produced can easily flow through the treatment system for processing, which in turn aids in optimal production of the biogas.
Additionally, as to the contents of the solid-phase digester chamber, Dvorak does not explicitly state that the solid-phase digester chamber is loaded with dry biomass, the contents of the solid-phase digester chamber depend on the intended use of. However, Dvorak does disclose a solid-phase digester chamber [50] for holding respective biomass as implied in Col 4, line 60-Col 5, line 18. Therefore, absent unexpected results it would have been obvious to one of ordinary skill in the art to load the solid-phase digester chamber with dry biomass in order to optimize the anaerobic digestion process.
Regarding Claim 2, Dvorak does not disclose wherein the animal manure is from hogs and the containment building is a hog house.
White teaches a hog manure processing method comprising barns 11, which house the hogs. Barns 11 are fluidically connected to separators 12 as discussed in at least Col. 3, line 1-45 and shown in Fig. 1. For the purpose of examination, the examiner has interpreted the separators of White to be a functional equivalent to that of a degritter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dvorak to treat hog manure from a hog house as taught by White to provide an environmentally friendly method of disposing hog manure in order to eliminate damages to the environment such as contaminating the ground water. 
Claim 3, Dvorak discloses wherein the animal manure and heated water are left in the hydrolytic degritting chamber for about 24 hours before removal as discussed in at least Col. 6, lines 46-47.
Regarding Claim 6, Dvorak discloses wherein the bio-organic fertilizer removed from the secondary solid-phase digester chamber is further dried before use as discussed in at least Col. 7, lines 45-58 and Col. 9, lines 33-39.
Regarding Claim 7, Dvorak discloses wherein the material removed is used as bio-organic fertilizer as discussed in at least Col. 7, lines 45-58, Col. 8, lines 30-36 and Col. 9, lines 18-39.
Regarding Claim 8, Dvorak discloses wherein the anaerobic digestion of the digester also produces biogas in the form of methane gas, which is collected in the space above the liquid in the digester and below the roof, the biogas can also be stored in a gas storage chamber as discussed in at least Col. 4, lines 40-44.
Regarding Claim 15, Dvorak discloses wherein degritting is accomplished by hydrolysis and sedimentation as discussed in at least Col. 3, line 53-Col. 4, line 14, Col. 4, lines 50-59 and Col. 6, lines 33-45.
Regarding Claim 19, Dvorak discloses periodically removing undiluted animal manure (unprocessed cow manure from barn, Fig. 7:336 and Fig. 8:336) from the animal containment building discussed in Col. 6, lines 27-30. Therefore, Dvorak inherently discloses wherein the undiluted animal manure is periodically removed daily (after a stay of approximately one day; Col. 6, lines 46-47).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Dvorak US 7,179,642 in view of White US 6,207,057 and Frederick US 6,860,997 as applied above to claims 1-3, 6-8, 15 and 19, further in view of Verhave et al. (hereinafter Verhave) US 2009/0282882.
Claim 4, Dvorak in view of White and Frederick does not explicitly discloses wherein the degritted animal manure remains in the anaerobic digester chamber for at least 10 days before a portion is removed.
Verhave discloses wherein the degritted animal manure remains in the anaerobic digester for at least 10 days before a portion is removed as discussed in at least paragraphs 20 and 23.
It would have been obvious to one of ordinary skill in the art to modify Dvorak in view of White and Frederick with the process of Verhave to achieve optimal remediation of the animal manure and optimal production of biogas and/or fertilizer.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE